Citation Nr: 1637054	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (MC) in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses resulting from private hospitalization in September and October 2009.

(A separate decision will be issued on the issue of entitlement to compensation benefits for residuals of cardiac catheterization surgery, to include a punctured artery, pursuant to 38 U.S.C.A. § 1151.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1965.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision of the VAMC in Tampa, Florida, which denied entitlement to payment or reimbursement of unauthorized medical expenses resulting from private hospitalization in September and October 2009.  

In March 2015, the Board remanded the claim for further development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the development sought as part of the March 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2010 administrative decision, the Tampa VA Medical Center Fee Center considered and denied payment or reimbursement of the unauthorized medical expenses incurred by the Veteran as a result of his private hospitalization at the Bartow Regional Medical Center in September and October 2009 for post-surgical treatment of hematoma.  

In a May 2010 written statement to his accredited representative, which was later forwarded by that representative to VA, the Veteran expressed disagreement with the April 2010 determination.  The Board finds this written statement, specifically referencing the April 2010 denial and subsequently forwarded to VA by the representative, to constitute a notice of disagreement regarding the denial of payment or reimbursement of unauthorized medical expenses. 

The Tampa VAMC has not responded to the Veteran's notice of disagreement, to include issuing a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the AOJ for the issuance of a statement of the case.  Stegall v. West, 11 Vet. App. 268 (1998); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must take appropriate action and issue a statement of the case that addresses the issue of entitlement to payment or reimbursement of unauthorized medical expenses.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  This issue need not be returned to the Board unless appellate review is otherwise perfected.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




